Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Allowable Subject Matter
Claims 1-7, 11-19, and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving a first user utterance from a user; based upon the first user utterance, identifying an entity, wherein the entity has a property assigned thereto, and further wherein the entity is stored in a conversation history between the user and the digital assistant; subsequent to receiving the first user utterance, receiving a second user utterance from the user; using a predefined language model to recognize that the second user utterance refers to an ambiguous entity, wherein the ambiguous entity has the property assigned thereto; constructing a clarifying question based upon the entity stored in the conversation history and the ambiguous entity both having the property assigned thereto, the clarifying question configured to solicit a response from the user with respect to the ambiguous 
The above claims are deemed allowable given the complex nature of utilizing a second user as claimed, for instance at least in constructing, receiving, and rewriting limitations as precisely claimed, and as a claim as a whole. The closest prior art teaches user1 and user2 communicating in the presence of a VPA chatbot, wherein a shared intent is derived based on typed/spoken inputs from users. The resulting output is a summary or to-do, calendar, itinerary, etc. containing all the items that were agreed upon by the users. The original utterances/text is discarded and put into table or summarization form. Additional prior art deals with single user and VPA interactions as well as models. Further prior art deals with indexing, synonyms, decision trees as inherent in probabilistic phrasal permutations. Furthermore other prior art deals with privacy rewriting when other users are present, replacing shorthand or substituting in shorthand e.g. LOL or CWOT expansion and visa versa abbreviating back, and finally anaphoric or pronoun reference replacement for single user communication. At best the combination of prior art would amount to user1 with user2 with vpa communication with the option of disambiguation on a user’s GUI prior to sending a message and anaphoric/pronoun adjustment/suggestion, wherein any common intents in agreement are summarized for both users on the screen. Therefore the prior art fails to teach or suggest the complex claim limitations as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kalns; Edgar A. et al.	US 20150149177 A1
	User1 user2 vpa summary

Phillips; Michael S. et al.	US 20110054900 A1
	Disambiguate intent

ALBADAWI; Haithem et al.	US 20180232563 A1
	Disambiguate alter some strings

KIM; Sang-yoon et al.	US 20180174580 A1
	Ordinal number tree variations in ASR

Reich, David E.	US 20020173955 A1
ASR intent prediction and refinement


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov